Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 1 of 24 Page ID #:5166




                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
           RON SARFATY                             CASE NO. 2:17-cv-03594-SVW-KS
                              Plaintiffs,
               vs.
                                                   FINDING OF FACT AND
           CITY OF LOS ANGELES                     CONCLUSIONS OF LAW

                              Defendant.


         INTRODUCTION

              On July 22, 2020 and July 23, 2020, the Court held a bench trial in this action to

              determine whether Defendant the City of Los Angeles (“the City”) violated Title II

              of the Americans with Disabilities Act, 42 U.S.C. §§ 12131 et seq. (the “ADA” or

              “Title II”), Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“Section 504”),

              and California Government Code § 11135. In advance of trial, Plaintiff Ron

              Sarfaty (“Plaintiff”) and the City submitted declarations containing their

              witnesses’ direct testimony, as required by the Court’s Standing Order for non-jury

              trials. The parties presented their witnesses at trial, at which time the Court

              engaged in its own questioning of each witnesses and allowed subsequent cross-

              examination and re-direct questioning by the parties. Having carefully reviewed

              and considered the evidence presented at trial, the Court issues the following

                                                    1
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 2 of 24 Page ID #:5167



              findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure

              52(a).



              For all findings of fact set forth below, in making any credibility determinations

              regarding witness testimony, the Court has considered, among other things, the

              manner in which the witnesses testified, their interest in the outcome of the case,

              and the reasonableness of their testimony in light of all of the evidence. The Court

              has also considered the relevant factors in Section 1.14 of the Manual of Model

              Civil Jury Instructions for the District Courts of the Ninth Circuit (2017 Edition),

              located at http://www3.ce9.uscourts.gov/jury-

              instructions/sites/default/files/WPD/Civil_Instructions_2018_9_0.pdf


             FINDINGS OF FACT

              1.       Plaintiff is unable to walk or stand independently as the result of a stroke.

                       He uses a wheelchair for mobility and a modified van equipped with a

                       power lift for transportation. Dkt. 87 at 2. At the time of the events that

                       precipitated this litigation, he used a side-deploying wheelchair lift that

                       deployed out of the passenger side of his van. Id. Currently, Plaintiff uses a

                       rear-deploying lift on his new modified van. On occasion he travels in his

                       friend’s van and uses a portable ramp that lets him enter and exit through

                       the passenger side of the vehicle. Id.



              2.       In April 2015, the City altered its on-street public parking on Reseda

                       Boulevard as part of the City’s “Great Streets Initiative.” Plaintiff Trial Ex.

                       7 at 3, 13. The alterations included the installation of cycletracks and buffer

                       zones containing bollards, and the restriping/relocation of parking spaces

                       away from the curb. Id.; see also City Trial Ex. 4, 5, 6.



                                                     2
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 3 of 24 Page ID #:5168



              3.    The alteration to this portion of Reseda Boulevard was undertaken based

                    on the elevated rate of serious and fatal accidents that had occurred on this

                    stretch of Reseda. Dkt. 84 at 3; Dkt. 84-5 at 2-3. The Great Streets Project

                    as a whole was implemented to protect the public and increase safety on

                    the City’s streets. Dkt. 84 at 1-2. The City asserts that one of the goals of

                    the Great Streets Project was to “improve access and mobility” and that the

                    alterations to Reseda Boulevard involved accessibility review. Id. at 2-3.

                    No portion of the information packet describing the Reseda Boulevard

                    project to residents discusses accessibility, references disabled individuals,

                    or depicts wheelchair use. See generally City Trial Ex. 5. A recurring

                    graphic in the informational packet distinguishes between the separated

                    bike lane, with the phrase “BIKE” below it, and the sidewalk, with the

                    phrase “WALK” below it. Id.



              4.    During the course of the alteration, the City conducted community

                    evaluations and engaged in accessibility tests, including utilizing lifts,

                    ramps and other mobility devices used by disabled persons on the altered

                    portions of Reseda Boulevard. Dkt. 84-5 at 3-4. Individuals reported to

                    City personnel involved with the project that side vehicle lifts used by

                    disabled individuals could not longer be directly deployed onto the

                    sidewalk. Id. at 4.



              5.    The altered on-street parking provides 73 public parking spaces dispersed

                    over ten block faces. Plaintiff’s Ex. 7 at 13. None of the altered parking

                    spaces are marked or identified as reserved for use by individuals with

                    disabilities or are directly adjacent to an accessible route to reach the

                    sidewalk.


                                                  3
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 4 of 24 Page ID #:5169



              6.    There is a signaled, mid-block crosswalk on the altered portion of Reseda

                    between Rayen and Nordhoff streets that has curb ramps on each end. The

                    rest of the altered portion of Reseda contains no mid-block curb ramps,

                    only active and abandoned vehicular driveways. All but one of these

                    driveways present slopes exceeding 8.33%. Dkt. 89 at 2; Dkt. 85 at 7-8,

                    Plaintiff Trial Ex. 7 at 14.



              7.    Given the position of the mid-block curb ramp approximately halfway

                    between Rayen and Nordhoff, this means that in most cases (with the

                    exception of the shorter distance between Rayen and Gresham, which is

                    only 356 feet), there are roughly 200 yards between accessible intersections

                    on the altered portion of Reseda Boulevard. See City Trial Ex. 4. The

                    parking spaces on the altered portion of Reseda Boulevard are not evenly

                    distributed, and in some cases cluster near the intersections, and in other

                    cases are clustered near the middle of the block because of the existence of

                    buffer zones near intersections that restrict parking. Id.



              8.    Before April 2015, Plaintiff frequented businesses on Reseda Boulevard

                    including Falafel Palace and Njoy Games and Comics a few times a month.

                    On these occasions, Plaintiff would park his van curbside on Reseda and

                    exit directly onto the sidewalk using his side-deploying wheelchair lift and

                    proceed to his intended destination via the sidewalk.



              9.    After the 2015 alterations to the on-street parking on Reseda Boulevard.

                    Plaintiff could no longer park curbside and exit his vehicle directly on to

                    the sidewalk. Plaintiff had to deploy his lift into the active bike lane and

                    travel extended distances in the active bike lane to get to the nearest


                                                   4
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 5 of 24 Page ID #:5170



                          intersection with a curb ramp. Plaintiff was almost hit by a screaming

                          bicyclist while traveling in the bike lane, making him anxious and

                          uncomfortable and causing him to experience difficulty, distress and

                          embarrassment. Plaintiff could not ride continuously in the buffer zone

                          between the parking space and the bike lane because there were bollards

                          placed there. Dkt. 87 at 3.



                 10.      On August 25, 2015, Plaintiff again visited Reseda Boulevard and

                          encountered the same problems with the on-street parking spaces described

                          above. Plaintiff testified that he has substantially curtailed his visits to

                          establishments in this area of Reseda Boulevard on the basis of these

                          experiences. The Court found Plaintiff’s testimony on his prior experiences

                          to be credible throughout the trial.



                 11.      Plaintiff wrote letters to the City’s Department of Street Maintenance1 on

                          April 6, 2015, August 25, 2015, and January 6, 2016. These letters are

                          essentially identical and indicate that he was unable to use his van to

                          offload onto the sidewalk, and instead was forced to roll “nearly 100 yards”

                          to reach a lowered curb. He suggests that the alterations must have been

                          “designed by a moron with no sensitivity whatsoever to disabled or

                          handicapped persons.” He requests “an ETA when the streets will be

                          brought back to the safe way it was configured before this silliness” at the

                          end of each letter. See Plaintiff Trial Ex. 11, 12, 13. None of Plaintiff’s

                          letters request additional accessible parking on the altered portion of

                          Reseda Boulevard. Plaintiff never attempted to call the Department of

                          Street Maintenance, and never received a response to his letters.
       1
        Plaintiff’s direct testimony declaration alternatively refers to the Department of Street Maintenance as the
       “Department of Street Services.” Dkt. 87 at 4. Each letter is addressed to the Department of Street Maintenance.
       Plaintiff Trial Ex. 11, 12, 13.
                                                              5
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 6 of 24 Page ID #:5171




              12.   Multiple City employees submitted unrebutted direct testimony

                    declarations that no records exist of any complaints made by Plaintiff. Dkt.

                    84-2 at 3; Dkt. 84-4 at 2. There is no evidence in the record or testimony

                    that suggests that the Department of Street Maintenance has any

                    responsibility for accessibility issues with regard to the City’s on-street

                    parking. Angela Kaufman (“Kaufman”), previously an ADA compliance

                    officer for the City during the relevant time period, testified that while

                    ADA complaints received by other departments should (as a general

                    policy) be forwarded to the City’s Department of Disability (“DOD”) to

                    determine whether accommodations can be made, in practice this does not

                    necessarily occur.



              13.   Plaintiff and Kaufman had a phone call in September 2016, after Plaintiff’s

                    Counsel instructed him to both call and write to her. Plaintiff expressed his

                    displeasure with the cycletracks, asked that they be removed, and

                    expressed his belief that the ADA required the City to do so. Kaufman has

                    a limited recollection of the phone call, and testified that she informed him

                    that the City would not remove the cycletracks, and that it did not believe

                    that the ADA required additional alterations to the cycletracks on Reseda

                    Boulevard. Kaufman also provided Plaintiff with contact information for

                    the Federal Highway Administration (“FHA”) and suggested he contact

                    them regarding his cycletrack complaint. Plaintiff later filed this lawsuit.




                                                  6
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 7 of 24 Page ID #:5172



              CONCLUSIONS OF LAW



              1.    The Court reaffirms its conclusions made on the record on July 22, 2020

                    before the beginning of the bench trial that Plaintiff’s claims are not moot

                    because he has purchased a new rear-unloading handicapped van to replace

                    the side-unloading handicapped van he used at the time he filed this

                    lawsuit. Plaintiff remains a disabled individual, the on-street parking on the

                    altered portion of Reseda Boulevard remains in the same configuration, and

                    a determination that it violates the ADA may still lead to injunctive relief

                    that will benefit Plaintiff. See Rosebrock v. Mathis, 745 F.3d 963, 971 (9th

                    Cir. 2014) (“A case becomes moot—and therefore no longer a ‘Case’ or

                    ‘Controversy’ for purposes of Article III—‘when the issues presented are

                    no longer “live” or the parties lack a legally cognizable interest in the

                    outcome.’”)



              2.    The Court also incorporates by references its prior Orders, to the extent that

                    they held that the settlement reached in Willits v. City of Los Angeles, No.

                    10-05782-CBM-MRW (C.D. Cal. Aug. 25, 2016) (the “Willits settlement”)

                    does not preclude Plaintiff’s claims. See Dkt. 38 at 5-8; Dkt. 74 at 6-8. As

                    previously stated “[t]he Court concludes both that (1) the express language

                    of the Willits settlement does not preclude Plaintiff’s claims, and (2) that

                    even if it did, the ‘identical factual predicate’ test would prevent the Willits

                    settlement from releasing these claims, because they are based on

                    accessibility issues arising from alteration of the City’s on-street parking

                    facilities, rather than accessing or travelling on the City’s pedestrian

                    facilities.” Dkt. 74 at 8.




                                                   7
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 8 of 24 Page ID #:5173



              3.    The Court also reincorporates the relevant facts that are not disputed by the

                    parties and were addressed in the Court’s prior Order— “that the City is a

                    ‘public entity’ for the purposes of Title II of the ADA, that Plaintiff Sarfaty

                    is a disabled person for the purposes of the ADA, [and] that on-street

                    public parking falls within the category of a ‘service, program or activity’

                    for the purposes of Title II of the ADA. See e.g., Fortyune v. City of

                    Lomita, 766 F.3d 1098 (9th Cir. 2014).” Dkt. 74 at 3 n.4.



              4.    In Fortyune, the Ninth Circuit expressly held that both 28 C.F.R. § 35.150

                    and 28 C.F.R. § 35.151 require on-street parking provided by a public

                    entity like the City be accessible. In particular, the Ninth Circuit stated that

                    28 C.F.R. § 35.151(b)(1) “require[s] that all public on-street parking

                    facilities constructed or altered after the ADA's effective date be

                    accessible.” 766 F.3d at 1103.



              5.    28 C.F.R § 35.151(b)(1) states that: “Each facility or part of a facility

                    altered by, on behalf of, or for the use of a public entity in a manner

                    that affects or could affect the usability of the facility or part of the

                    facility shall, to the maximum extent feasible, be altered in such manner

                    that the altered portion of the facility is readily accessible to and usable

                    by individuals with disabilities, if the alteration was commenced after

                    January 26, 1992.” Id. (emphasis added). There is no dispute that the

                    alteration of Reseda Boulevard was completed in April 2015.




                                                   8
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 9 of 24 Page ID #:5174



              6.    The Court previously concluded that the installation of cycletracks and

                    movement of the preexisting parking spaces away from the curb on this

                    stretch of Reseda Boulevard constituted an alteration for purposes of 28

                    C.F.R. § 35.151(b)(1), and that therefore the City’s on-street parking on

                    this portion of Reseda must “to the maximum extent feasible . . . [be]

                    readily accessible to and usable by individuals with disabilities. . . “ Dkt.

                    74 at 4-6.



              7.    No technical specifications for on-street parking exist under the relevant

                    ADA standards. See 2010 ADA Standards for Accessible Design available

                    at

                    https://www.ada.gov/regs2010/2010ADAStandards/2010ADAStandards.pd

                    f; see also 28 C.F.R. § 35.151(c)(3) (alterations after March 15, 2012 must

                    comply with the 2010 ADA Standards). However, in Fortyune Ninth

                    Circuit held that Auer deference to the opinion of the Department of Justice

                    (“DOJ”) with regard to proper interpretation of § 35.151(b)(1). Fortyune,

                    766 F.3d at 1104. In an amicus brief filed in Fortyune, the DOJ stated that

                    (1) in the absence of technical specifications, Title II’s program

                    accessibility standards (expressly referencing § 35.150(a) and §

                    35.151(a)(1) and (b)(1)) apply to a public entities’ on-street parking, and

                    (2) public entities “have a degree of flexibility” in achieving the program

                    accessibility requirements embodied in § 35.150 and § 35.151, and that

                    technical specifications for similar structures (like the accessible spaces for

                    parking lots addressed in the 2010 ADA Standards) provide a “template”

                    for public entities to “apply and to modify as needed to achieve


                                                  9
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 10 of 24 Page ID #:5175



                    accessibility of [their] on-street parking.” See Dkt. 44-7 at 7-8 (DOJ amicus

                    brief in Fortyune).



               8.   The Court does not find in these circumstances that reference to the

                    technical specifications in the 2010 ADA Standards is helpful in

                    determining whether Plaintiff has established a violation of the ADA.

                    While it is clear from the exhibits presented at trial that none of the on-

                    street parking spaces on Reseda Boulevard meet the technical

                    specifications for accessible parking in the 2010 ADA Standards (because

                    no designated accessible parking is provided), the accessibility challenges

                    Plaintiff testified that he encountered during his use of these on-street

                    parking spaces do not specifically relate to any of the technical

                    requirements in the 2010 ADA Standards. Instead, the challenges he

                    describes arises solely from the broader layout of on-street parking on

                    Reseda, and the distance between the parking spaces and the sidewalk.

                    Because the Court interprets the 2010 ADA Standards as “guidance” for

                    meeting the general program accessibility requirements embodied by §

                    350.150 or § 350.151 with regard to on-street parking, finding an ADA

                    violation based solely on the basis of a failure to apply those technical

                    requirements by rote would not be appropriate here.



               9.   Accordingly, the Court finds that broader program accessibility standard

                    embodied in § 35.151(b)(1), which requires that the altered portion of

                    Reseda Boulevard be “readily accessible” to individuals with disabilities is

                    the proper lens through which to evaluate Plaintiff’s claims. See, e.g.


                                                  10
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 11 of 24 Page ID #:5176



                     Kirola v. City & Cty. of San Francisco, 860 F.3d 1164, 1182 (9th Cir.

                     2017) (affirming district court analysis of program accessibility under

                     lower standard applicable via § 35.150(a)). The City’s argument that

                     “readily accessible” in the on-street parking context requires only

                     compliance with § 35.151(i)’s requirement that accessible curb ramps exist

                     at each intersection is not consistent with the Ninth Circuit’s precedent in

                     Fortyune and Kirola, each of which clearly articulate a broader approach to

                     program accessibility. See Kirola, 860 F.3d at 1180-81 (finding that if the

                     relevant technical specifications relevant in that case did not apply, §

                     35.151 would still require the Court to analyze that “general standard” to

                     determine public entity ADA compliance); Fortyune, 766 F.3d at 1103

                     (describing § 35.151(b)(1) as creating a “general mandate of

                     accessibility”).



               10.   The Court begins its analysis under this standard by noting two facts it

                     finds to be undisputed on this evidentiary record. First, on-street parking

                     cannot properly be considered “accessible” without consideration of how

                     disabled individuals reach the sidewalk from a parking space, because a

                     parking space is useful only to the extent it permits individuals to reach

                     businesses and other establishments that are connected to on-street parking

                     by a public sidewalk. Turning to the 2010 ADA Standards for guidance on

                     this issue, the Court notes that Section 502.3 of the 2010 ADA Standards

                     expressly requires that “Access aisles shall adjoin an accessible route.”

                     2010 ADA Standards for Accessible Design, available at

                     https://www.ada.gov/regs2010/2010ADAStandards/2010ADAStandards.pd


                                                  11
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 12 of 24 Page ID #:5177



                          f. Similarly, Section 208.3.1 requires that accessible parking spaces be

                          located on the “shortest accessible route” from parking to an entrance. Id.

                          Based on this guidance, the Court concludes that whether the on-street

                          parking along the altered portion of Reseda Boulevard is “readily

                          accessible” depends (in part) on whether individuals like Plaintiff may park

                          their vehicles in those spaces and successfully reach the sidewalk in order

                          to reach their final destination.



                 11.      Second, the existence of a curb presents an additional challenge to

                          wheelchair-bound individuals that other individuals do not face, because

                          they cannot physically step up onto the sidewalk, unlike ambulatory

                          individuals.1 Therefore, when on-street parking spaces are uniformly

                          placed a substantial distance from the curb, to reach the sidewalk, an

                          ambulatory individual is required only to “cross” the bike lane to access the

                          sidewalk. In contrast, a wheelchair-bound individual must proceed in the

                          bike lane until they reach an accessible curb ramp.



                 12.      The parties do not dispute that at the intersections of the cross-streets in

                          this portion of Reseda Boulevard, there are accessible curb ramps (i.e. curb

                          ramps as mandated by § 35.151(i)) that are accessible to wheelchair-bound

                          individuals. Additionally, an accessible mid-block curb ramp exists

                          between Rayen Street and Nordhoff Street in the altered portion of Reseda.

                          Given the position of the mid-block curb ramp approximately halfway

                          between Rayen and Nordhoff, this means that in most cases (with the

         1
          While no evidence was presented on this point, the Court finds this fact to be subject to judicial notice under
         Fed. R. Evid. 201(b)(1).
                                                              12
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 13 of 24 Page ID #:5178



                          exception of the shorter distance between Rayen and Gresham, which is

                          only 356 feet), there are roughly 200 yards between accessible

                          intersections. The parking spaces on the altered portion of Reseda

                          Boulevard are not evenly distributed, and in some cases cluster near the

                          intersections, and in other cases are clustered near the middle of the block

                          because of the existence of buffer zones near intersections that restrict

                          parking. See City Trial Ex. 4. The Court finds based on this configuration

                          that individuals with disabilities who utilize wheelchairs will frequently

                          have to travel more than 50 yards, and in some cases closer to 100 yards

                          before they reach an accessible curb ramp that permits them to exit the bike

                          lane and enter the sidewalk.



                 13.      There are a limited number of inactive driveways on this portion of Reseda

                          Boulevard, which create breaks in the curb. See Dkt. 89 at 2; Dkt. 85 at 7-8,

                          Plaintiff Trial Ex. 7 at 14. However, there is undisputed evidence in the

                          record that the slopes of all but one of these inactive driveways exceed

                          8.33%. Dkt. 85 at 7-8, Plaintiff Trial Ex. 7 at 14. This exceeds the

                          maximum slope permitted under Section 405.2 of the 2010 ADA

                          Standards.1 With the exception articulated in the footnote below, these

                          inactive driveways do not constitute an accessible route to reach the

                          sidewalk from on-street parking.2

         1
           The single inactive driveway with an ADA-compliant slope between Rayen and Gresham is adjacent to three
         parking spaces on the east side of the street. See City Trial Ex. 4 at 1. While the location and distance to that
         inactive driveway with an ADA-compliant slope make the parking spaces (viewed in isolation) sufficiently
         accessible, because they are no more than 66 feet from an accessible route, the Court’s analysis above applies
         to each of the other stretches of Reseda Boulevard relevant to this case.
         2
           The Court finds that applying the ADA’s fixed slope standards to disqualify these steeply sloped inactive
         driveways in assessing the distance wheelchair-bound individuals must traverse to reach an accessible curb
         ramp is consistent with Ninth Circuit precedent applying “feature-specific” standards to public entity facilities,
                                                              13
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 14 of 24 Page ID #:5179




                 14.      The Court concludes that because the on-street parking on this portion of

                          Reseda Boulevard requires wheelchair-bound individuals to roll in the bike

                          lane for a significant period of time before reaching a sidewalk, it cannot

                          be considered “readily accessible” from the program accessibility

                          perspective dictated by § 35.151(b)(1). The following evidentiary findings

                          and caselaw support this conclusion.



                 15.      The Court found Plaintiff’s testimony regarding his past encounters and

                          continuing fear of cyclists hitting him in the bike lane to be credible. His

                          testimony was also corroborated by the exhibits depicting the width and

                          construction of the bike lanes— each provides a single, relatively narrow

                          bike lane moving in the direction of traffic, and the narrow striped portion

                          of the cycletracks surrounding each of the bollards is not wide enough to

                          permit an wheelchair-bound individual to remain in that zone while rolling

                          towards a curb ramp. It is readily apparent that any encounter between a

                          cyclist and a wheelchair-bound individual in this narrow bike lane carries

                          the potential risk of a collision and possible harm. This constitutes a

                          significant accessibility concern for individuals like Plaintiff.



                 16.      The Ninth Circuit’s holding in Cohen v. City of Culver City, 754 F.3d 690

                          (9th Cir. 2014) also supports this conclusion. After concluding that the

                          “more exacting standards” of § 35.151 applied to an alleged ADA

                          violation, the Ninth Circuit found that “the existence of an arguably


         even when no specific guidelines existed for the facilities. See Kirola, 860 F.3d at 1179-80.
                                                             14
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 15 of 24 Page ID #:5180



                           marginally longer alternative route” within approximately 20 yards of a

                           blocked curb ramp could not justify summary judgment on that plaintiff’s

                           claims under the ADA. Id. at 693, 699. Here, the City altered the on-street

                           parking on Reseda Boulevard for reasons unrelated to ADA compliance,

                           and the mere fact that the bike lane will permit wheelchair-bound

                           individuals to eventually reach the sidewalk from on-street parking spaces

                           is not sufficient in this context to satisfy the higher standard of program

                           accessibility articulated in § 35.151.



                  17.      The Court also finds that the City’s alterations to Reseda Boulevard

                           particularly disadvantages wheelchair-bound individuals, because they

                           must frequently roll in the bike lane for a significant period of time and

                           avoid cyclists in order to reach the sidewalk.1 Ambulatory individuals do

                           not face these challenges because they merely need to cross the bike lane to

                           access the sidewalk. Title II of the ADA is plainly intended to redress

                           “unequal treatment in the administration of a wide range of public services,

                           programs, and activities . . .” Tennessee v. Lane, 541 U.S. 509, 525 (2004)

                           (emphasis). Accordingly, the fact that the City’s alteration of the on-street

                           parking on Reseda Boulevard places a substantially higher burden on

                           disabled individuals than on ambulatory individuals supports the Court’s
         1
           The Court also notes that many wheelchair-bound individuals utilize side exit ramps in their vehicles, like
         Plaintiff did at the time he encountered difficulties parking on Reseda and rolling in the bike lane, because he
         was no longer able to deploy his lift directly onto the sidewalk. See Dkt. 87 at 3. The 2010 ADA Standards
         expressly mandates for access aisles of 60 inches parallel to accessible parking spots. See Section 502.3, 2010
         ADA Standards. The advisory guidelines specifically note that “Wheelchair lifts typically are installed on the
         passenger side of vans. Many drivers, especially those who operate vans, find it more difficult to back into
         parking spaces than to back out into comparatively unrestricted vehicular lanes. For this reason, where a van and
         car share an access aisle, consider locating the van space so that the access aisle is on the passenger side of the
         van space.” Section 502.4 (emphasis added). The Court finds these portions of the 2010 ADA Standards relevant
         in assessing whether the City’s decision to install cycletracks and move on-street parking substantially further
         from the curb creates an accessibility challenge for individuals like Plaintiff.
                                                                15
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 16 of 24 Page ID #:5181



                     conclusion that the altered portion of Reseda Boulevard is not “readily

                     accessible” for purposes of 28 C.F.R. § 35.151(b)(1).



               18.   The City argued at trial that the existence of accessible parking provided by

                     private entities in off-street parking lots on this portion of Reseda

                     Boulevard supports a finding that the City’s on-street parking is readily

                     accessible. The Court can find no support in Ninth Circuit or persuasive

                     caselaw for the proposition that the Title III obligations of private

                     businesses should factor into the program accessibility requirements of

                     Title II that are specifically mandated for public entities like the City. As a

                     practical matter, this would create substantial uncertainty because different

                     kinds of establishments have different obligations under the ADA, and may

                     or may not be obligated to provide accessible off-street parking.

                     Determining whether the City has complied with Title II based on the then-

                     current Title III compliance of the businesses currently operating on

                     Reseda Boulevard would inappropriately make provision of accessible

                     parking “contingent upon the cooperation of third persons.” Am. Council

                     of the Blind v. Paulson, 525 F.3d 1256, 1269 (D.C. Cir. 2008); see also

                     Disabled in Action v. Board of Elections in the City of New York, 752 F.3d

                     189, 200 (2d Cir. 2014) (access “should not be contingent on the

                     happenstance that others are available to help”). Moreover, as Plaintiff

                     noted in his testimony, some off-street accessible parking on Reseda

                     Boulevard is not fully ADA-compliant, and to the limited extent it was

                     available during his visits, these parking spaces were often already in use

                     by other customers


                                                   16
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 17 of 24 Page ID #:5182




                  19.       Plaintiff’s expert witness Paul Bishop (“Bishop”) testified regarding

                            modifications to the on-street parking on the altered portion of Reseda

                            Boulevard. In particular, he identified specific locations on the altered

                            portion of Reseda Boulevard near the intersection of Reseda and Dearborn

                            Street, Rayen Street, Nordhoff Street, and fronting 8920 Reseda Boulevard

                            where accessible parking could be provided, generally near existing curb

                            ramps at intersections. Bishop’s testimony established that relatively

                            minimal modifications at these locations would be feasible, because in

                            most cases the changes would amount to painting and signing these

                            locations to reserve them for disabled individuals, and moderate

                            adjustments to the size of the buffer zone and width of the cycletracks. In

                            one circumstance, these modifications require adding a curb ramp. See Dkt.

                            85 at 8-12.



                  20.       The Court finds that the inclusion of four disabled parking spaces at these

                            locations would adequately address the accessibility violations the Court

                            has found exist on this portion of Reseda Boulevard. In particular they

                            ensure that wheelchair-bound individuals have access to on-street parking

                            spaces that are in close proximity to accessible curb ramps, limiting the

                            period of time they must roll in the bike lane in order to reach the sidewalk

                            from the on-street parking spaces.1 The Court also notes that Bishop’s


         1
          In its arguments at trial, the City describes these proposed modifications as “preferential treatment” for disabled
         individuals, which the ADA does not require. This is not preferential treatment. The alterations to Reseda’s on-
         street parking create a unique challenge for wheelchair-bound individuals. Providing reserved parking at specific
         locations that are in close proximity to curb ramps simply minimizes the negative impact of the City’s alterations
         on these individuals.
                                                                17
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 18 of 24 Page ID #:5183



                     recommendations are also consistent with guidance on integrating

                     accessible parking with cycletracks recommended by the Federal Highway

                     Administration in a report provided as an exhibit by the City. See City Trial

                     Ex. 8 at 97-98 (articulating guidance that accessible parking should be

                     placed near the start of a block and providing exhibits connecting

                     accessible parking to curb ramps).



               21.   Public entities like the City are required to meet the “readily accessible”

                     standard with regard to program accessibility of altered facilities “to the

                     maximum extent feasible . . .” 28 C.F.R. § 35.151(b)(1). The court

                     interprets this language to place the burden on the City to show that the

                     changes proposed by Bishop are infeasible.



               22.   The City has not shown that these modifications to the on-street parking

                     spaces would be infeasible. The only dispute the City raised at trial was

                     with regard to the slope of these parking spaces, and Bishop’s proposed

                     modifications to these locations do not require altering the slope of the road

                     in a manner that would interfere with other state and federal regulations

                     regarding roadways slopes and safe drainage of water.



               23.   The only other objection to this proposal raised by the City is general

                     testimony that community response to including accessible parking on

                     Reseda Boulevard was negative. Dkt. 84-5. The Court does not find that

                     this type of community reaction constitutes sufficiently probative evidence

                     of infeasibility, under these circumstances, to defeat feasibility given the


                                                  18
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 19 of 24 Page ID #:5184



                     general purpose of the ADA, and the lack of caselaw supporting such an

                     inference. See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939,

                     944–45 (9th Cir. 2011 (“[the ADA’s] passage was premised on Congress's

                     finding that discrimination against the disabled is ‘most often the product,

                     not of invidious animus, but rather of thoughtlessness and indifference, of

                     “benign neglect,’ and of ‘apathetic attitudes rather than affirmative

                     animus’”). A negative community reaction to inclusion of disabled parking

                     spots does not make increasing accessibility infeasible in these

                     circumstances. See Bassilios v. City of Torrance, 166 F. Supp. 3d 1061,

                     1078 (C.D. Cal. 2015) (finding that community objections to installing a

                     disabled parking spot was not a “relevant consideration”).



               24.   Because the Court finds that the public on-street parking on the altered

                     portion of Reseda Boulevard is not “readily accessible,” and that

                     modifications to the parking that would remedy this issue are not

                     infeasible, it finds that Plaintiff has established that the City has violated

                     Title II of the ADA.



               25.   The Court now addresses Plaintiff’s damages claim based on the City’s

                     alleged deliberate indifference with regard to its violation of the ADA.



               26.   In order to recover monetary damages under the ADA, individual

                     plaintiffs must prove that the public entity intentionally discriminated

                     against disabled individuals. Duvall v. County of Kitsap, 260 F.3d 1124,

                     1138 (9th Cir. 2001) (citing Ferguson v. City of Phoenix, 157 F.3d 668,


                                                   19
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 20 of 24 Page ID #:5185



                     674 (9th Cir. 1998)). In Duvall, the Ninth Circuit affirmatively adopted

                     “deliberate indifference” as the standard for proving this intentional

                     discrimination. Id. at 1138. To establish deliberate indifference, a plaintiff

                     must show that (1) the defendant had “knowledge that a harm to a federally

                     protected right is substantially likely,” and (2) the defendant “fail[ed] to act

                     upon that ... likelihood.” Id. at 1139. The first element of the deliberate

                     indifference test—notice—is satisfied “[w]hen the plaintiff has alerted the

                     public entity to his need for accommodation (or where the need for

                     accommodation is obvious, or required by statute or regulation).” Id. at

                     1139. The second element of deliberate indifference is satisfied where “the

                     entity's failure to act ‘[is] a result of conduct that is more than negligent,

                     and involves an element of deliberateness.’” Updike v. Multnomah County.,

                     870 F.3d 939, 951 (9th Cir. 2017) (quoting Duvall, 260 F.3d at 1139); see

                     also Payan v. L.A. Cmty. Coll. Dist., 2018 WL 6164269, at *17 (C.D. Cal.

                     Oct. 16, 2018).


               27.   The Court does not find that Plaintiff placed the City on notice of his

                     request for accommodation. First, there was no evidence or testimony in

                     the case establishing whether the three letters plaintiff claims he sent to the

                     City’s Department of Street Maintenance (“DSM”) were ever actually

                     received. Multiple witnesses for the City stated in their direct testimony

                     declarations (and were not cross-examined by Plaintiff on this point) that

                     they could find no records of these letters. Dkt. 84-2 at 3; Dkt. 84-4 at 2.

                     The Court does not find Plaintiff’s assertion that he mailed these letters to

                     the DSM sufficient to constitute notice of a request for accommodation.

                     Deliberate indifference requires intentional discrimination, and to the

                                                   20
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 21 of 24 Page ID #:5186



                     extent that Plaintiff’s requests were sent to a City department that does not

                     handle accessibility issues, the Court finds this to be insufficient to satisfy

                     the notice requirement, without any evidence that the City intentionally

                     ignored his request for accommodation. Duvall, 260 F.3d at 1138. To the

                     extent that “bureaucratic slippage” may have caused a failure to transfer the

                     letters to the appropriate City Department, the Court also finds that the

                     Ninth Circuit’s holdings with regard to the second prong (failure to act) can

                     also be applied to the notice requirement. See Duvall, 260 F.3d at 1138-39

                     (“bureaucratic slippage” not sufficient to constitute a deliberate failure to

                     act).


               28.   Plaintiff did have a conversation with Angela Kaufman in her capacity as

                     an ADA compliance officer in September 2016. Plaintiff’s direct testimony

                     declaration states that he had a conversation with Kaufman where he made

                     a “request for accessible parking.” Dkt. 87 at 5. In his trial testimony,

                     Plaintiff did not testify that he made such an express request, just that he

                     expressed his general displeasure with the cycletracks and wanted them to

                     be removed by the City because he believed they violated the ADA. Ms.

                     Kaufman testified that she remembered the conversation only in general

                     terms (after being refreshed by her participation in this litigation), and that

                     she told Plaintiff that the cycletracks were not going to be removed, and

                     that the City believed they were currently ADA-compliant. The relief that

                     Plaintiff now seeks is not removal of the cycletracks at all, and the Court

                     finds that Plaintiff’s conversation expressing his displeasure and seeking

                     their removal is not sufficient notice to constitute a request for

                     accommodation in this factual context.

                                                   21
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 22 of 24 Page ID #:5187



               29.   Even if the record contained sufficient evidence to show that Plaintiff

                     made a request for accommodation, the Court also finds that the City’s

                     conduct here does not meet the second prong of the deliberate indifference

                     standard. The testimony of Angela Kaufman (“Kaufman”) during the trial

                     and Plaintiff’s recollection of the conversation established that the City

                     believed that further alteration of the public on-street parking on Reseda

                     Boulevard was not legally required by the ADA. Similarly, the direct

                     testimony declaration of Luis Mata established that the City’s position at

                     this point in time, as determined by the Department of Disability (“DOD”)

                     responsible for addressing accessibility issues, was that complaints

                     regarding the on-street parking on Reseda Boulevard would be resolved

                     through the Willits settlement, based on his investigation into the complaint

                     filed by prior Plaintiff Gary Scherer. Dkt. 84-4 at 2. Finally, exhibits

                     provided by the City, the direct testimony declaration of Robert Sanchez,

                     and portions of Kaufman’s testimony established that the City had engaged

                     in testing of the cycletracks with wheelchair-bound individuals during

                     installation of the cycle tracks. See City Trial Exhibit 10; Dkt. 84-5 at 3-4.


               30.   The Court finds that this evidence establishes that the City did not take

                     further action because (1) it did not believe that the ADA required

                     additional modifications to the on-street parking on Reseda Boulevard

                     given the lack of technical specifications for on-street parking, (2) it

                     believed that the parking spaces provided on Reseda were adequate to

                     deploy wheelchairs from vehicles based on previous testing, and (3) the

                     DOD believed that the Willits settlement would address the type of

                     complaints raised by Plaintiff in his call with Kaufman.

                                                   22
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 23 of 24 Page ID #:5188



               31.   The City was ultimately incorrect given the conclusions this Court reached

                     above. But the Court does not find that their conduct with regard to

                     Plaintiff can appropriately be described as “conduct that is more than

                     negligent, and involves an element of deliberateness.” Updike, 870 F.3d at

                     951. There were (and remain) no technical specifications for on-street

                     parking in the 2010 ADA Standards, and the Ninth Circuit only held that

                     the ADA imposes program accessibility requirements on public entities for

                     on-street parking in September 2014, shortly before the cycletracks were

                     installed. See Fortyune, 766 F.3d at 1103. There have been no subsequent

                     Ninth Circuit cases (and very limited district court precedent) applying

                     these broad program accessibility requirements to public on-street parking.

                     See, e.g. Bassilios, 166 F. Supp. 3d at 1072-1081. The Court was required

                     to hold a bench trial before it ultimately concluded that the on-street

                     parking on Reseda Boulevard violated the program accessibility

                     requirements of § 35.151(b)(1). Similarly, this Court previously agreed

                     with the City regarding the impact of the Willits settlement on these claims,

                     and only reached a different conclusion after considering extrinsic

                     evidence. Compare Dkt. 20 with Dkt. 38.


               32.   As the Court has previously explained, it does not find that rote application

                     of the 2010 ADA Standards regarding off-street parking is appropriate

                     given the nature of Plaintiff’s accessibility claims. Therefore, the fact that

                     the on-street parking on the altered portion of Reseda did not comply with

                     those technical specifications does not mean the City’s failure to act was

                     deliberate. Similarly, the City’s efforts to test the accessibility of the

                     cycletracks with wheelchair-bound individuals during the cycletrack

                                                   23
Case 2:17-cv-03594-SVW-KS Document 133 Filed 08/12/20 Page 24 of 24 Page ID #:5189



                     installation process on Reseda strongly suggests that the City’s (incorrect)

                     belief that further alteration was not necessary was based on a good faith

                     belief that the cycletracks (as constructed) complied with the ADA.


               33.   In these circumstances, the Court does not find that the City acted with

                     deliberate indifference or intentionally discriminated against Plaintiff.


               34.   By violating the ADA, the City also violated Section 504 of the

                     Rehabilitation Act, 29 U.S.C. § 794; and California Government Code §

                     11135. The elements of Plaintiff’s ADA claim and claims under these

                     statutes are co-extensive. See Zukle v. Regents of Univ. of California, 166

                     F.3d 1041, 1045 (9th Cir. 1999); Cal. Gov’t Code § 11135(b).

               35.   The City is ordered to install four ADA-compliant accessible parking

                     spaces and make the modifications proposed by Bishop at the locations

                     specified in his expert report. See Dkt. 85 at 8-12.


               36.   Plaintiff is instructed to submit a proposed Final Judgment in accord with

                     these Findings of Fact and Conclusions of Law within 21 days of the filing

                     of this Order.


               IT IS SO ORDERED



               Date: August 12, 2020


                                                  ___________________________________

                                                            HON. STEPHEN V. WILSON

                                                    UNITED STATES DISTRICT JUDGE
                                                  24
